Lumpkin, J. — Unless a “ judgment for a sum certain” has been rendered in the trial court, the Supreme Court has no authority, under section 4286 of the code, to award damages in favor of the defendant in error against the plaintiff in error, although in the opinion of the court the cause was taken up for delay only. In such case, the plaintiff in error will be allowed to withdraw the writ of error over the objection of opposing counsel. Brantley v. Buck et al., 62 Ga. 172; Ransom & Co. v. Coleman, 45 Ga. 316; Bailie v. ICinchley et al., 52 Ga. 487; Dozier et al. v. Williams, 57 Ga. 600.
Leave to withdraw granted.
By two Justices.Application to withdraw writ of error.The exceptions were, to an order directing the receiver of the property of a railroad company to sell the same, under certain provisions.